DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David E. Bennett (Reg. 32,194) on 4/30/2021.
The application has been amended as follows: 
In regards to claim 19.	(Currently amended) Antenna device, having
	a printed circuit board; and
at least one antenna radiator arranged on the printed circuit board and excitable by the printed circuit board or by a coupling window arranged thereupon, which the radiator is designed in such a manner that the radiator comprises at least two polarizations, which are 
at least one first dielectric body mounted on the printed circuit board and designed as a resonator, having a first relative permittivity (
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
); and
 at least one second dielectric body designed as an integrated lens or as a radiator with travelling waves and/or as a second dielectric body comprised as a dielectric rod radiator, having a second relative permittivity (
    PNG
    media_image2.png
    19
    29
    media_image2.png
    Greyscale
), wherein the first relative permittivity (
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
) is greater than the second relative permittivity and wherein the second dielectric body is formed in such a manner that it the second dielectric body is arranged over the at least one first dielectric body in such a manner that the second dielectric body bundles or scatters the electrical field in a plane orthogonal to the main beam direction in at least one of the resonance frequency ranges.

In regards to claim 20.	(Currently amended) The antenna device according to claim 19, wherein the following applies for the first relative permittivity (
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
) and for the
    PNG
    media_image3.png
    19
    29
    media_image3.png
    Greyscale
):

    PNG
    media_image4.png
    27
    99
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    27
    100
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    27
    123
    media_image6.png
    Greyscale


In regards to claim 24.	(Currently amended) The antenna device according to claim 19, wherein the printed circuit board has a coupling window, and wherein the first dielectric body

In regards to claim 27.	(Currently amended) The antenna device according to claim 25, wherein a third dielectric body


In regards to claim 29.	(Currently amended) The antenna device according to claim 19, wherein the second dielectric body over at least 75% a height (H) has the shape of a cuboid and/or cylinder and/or cone and/or truncated cone.

In regards to claim 30.	(Currently amended) The antenna device according to claim 19, wherein the first dielectric body has a cylinder shape and in combination with the second dielectric body is excited in at least two preferred resonance frequency ranges with an HEM11 Mode and/or HEM12 Mode and/or HEM21 Mode, and/or all
	
    PNG
    media_image7.png
    27
    320
    media_image7.png
    Greyscale
,
	wherein 
    PNG
    media_image8.png
    15
    13
    media_image8.png
    Greyscale
 is a natural number and 
    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
 is the center frequency of the lowest preferred resonance frequency range in GHz.

In regards to claim 31.	(Currently amended) The antenna device according to claim 19, wherein the first dielectric body has a cylinder shape and at least two of the employed resonance frequency ranges are excited with an HEM11 Mode, wherein

In regards to claim 32.	(Currently amended) Antenna array, formed of at least one antenna device according to claim 19, arranged in a specified spacing (A1; A2) in rose and/or columns, wherein the spacing (A1; A2) between the rose and/or columns is 
    PNG
    media_image10.png
    19
    45
    media_image10.png
    Greyscale
 wavelengths


Allowable Subject Matter
Claims 19-38, 40-41 and 97 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 19-36, the cited prior art of record does not teach of suggest an apparatus with over other claim features “where the antenna radiator comprises: at least one first dielectric body mounted on the printed circuit board and designed as a resonator, having a first relative permittivity ( 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
); and at least one second dielectric body designed as an integrated lens or as a radiator with travelling waves and/or as a second dielectric body comprised as a dielectric rod radiator, having a second relative permittivity ( 
    PNG
    media_image2.png
    19
    29
    media_image2.png
    Greyscale
), wherein the first relative permittivity ( 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
) is greater than the second relative permittivity and wherein the second dielectric body is formed in such a manner that it the second dielectric body is arranged over the at least one first dielectric body in such a manner that the second dielectric body bundles or scatters the electrical field in a plane orthogonal to the main beam direction in at least one of the resonance frequency ranges.” as recited in claim 19.
In regards to claims 37-38, 40-41 and 97, the cited prior art of record does not teach of suggest an apparatus with over other claim features “wherein the antenna radiator comprises: at least one first dielectric body mounted on the printed circuit board and designed as a resonator, having a first relative permittivity (
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
); at least one second dielectric body having a second relative permittivity (
    PNG
    media_image2.png
    19
    29
    media_image2.png
    Greyscale
) lower than the first relative permittivity (
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
) and configured as an integrated lens for broadening a beamwidth of a radiation pattern of the antenna device.” as recited in claim 37.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record Chang [US 2009/0102739 A1] who teaches The present invention relates to a dielectric resonator antenna (DRA) with bending metallic planes. The ground plane of the dielectric resonator antenna is bent around the DRA to increase the half-power beam width (HPBW) and the gain on H-plane, moreover, to improve the pattern on E-plane. The ground plane of the invention is further bent in different angles to reshape the radiation pattern of the dielectric resonator antenna, and a well is carved in the dielectric resonator antenna to increase its radiation bandwidth. The invention can also be adjusted as WiMAX sectorial antenna.
The primary reason of allowance of the claims is improvement with where the antenna radiator comprises: at least one first dielectric body mounted on the printed circuit board and designed as a resonator, having a first relative permittivity ( 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
); and at least one second dielectric body designed as an integrated lens or as a radiator with travelling waves and/or as a second dielectric body comprised as a dielectric rod radiator, having a second relative permittivity ( 
    PNG
    media_image2.png
    19
    29
    media_image2.png
    Greyscale
), wherein the first relative permittivity ( 
    PNG
    media_image1.png
    19
    25
    media_image1.png
    Greyscale
) is greater than the second relative permittivity and wherein the second dielectric body is formed in such a manner that it the second dielectric body is arranged over the at least one first dielectric body in such a manner that the second dielectric body bundles or scatters the electrical field in a plane orthogonal to the main beam direction in at least one of the resonance frequency ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844